EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with JAMES MAUNE on 6/7/2022.
The application has been amended as follows: 
Replace claim 10 with the following:
Claim 10 (Currently Amended):  A computing device for a network, comprising,
one or more memories; and
one or more processors in communication with the one or more memories and configured to execute instructions stored in the one or more memories to perform operations comprising:
in response to detection of motion by a camera connected to a network, receiving, by a computing device, one or more frames of a video stream and accompanying metadata from the camera;
reviewing, by the computing device, each frame of the one or more frames of the video stream for a triggering item comprising at least one of a person, a vehicle, or an animal;
receiving one or more frames of a video stream and accompanying metadata from the camera;
in accordance with detection of the triggering item in at least one frame of the one or more frames of the video stream:
encrypting, by the computing device, the one or more frames of the video stream and the accompanying metadata;
transmitting, to a network storage device over a connection between the computing device and the network storage device, the one or more frames of the video stream and the accompanying metadata, the network storage device configured to store the encrypted one or more frames of the video stream and the encrypted accompanying metadata in a container;
encrypting, by the computing device, one or more subsequent frames of the video stream and subsequent metadata;
transmitting, to the network storage device over the connection, the encrypted one or more subsequent frames of the video stream and the encrypted subsequent metadata, the network storage device configured to append the one or more encrypted subsequent frames of the video stream onto the one or more frames of the video stream and to store the encrypted subsequent metadata in the container to enable the video stream and subsequent frames of the video stream to be played as a single video file; and
in accordance with detection of an absence of the triggering item in at least one subsequent frame of the one or more subsequent frames of the video stream:
terminating the connection between the computing device and the network storage device.
Replace claim 17 with the following:
Claim 17 (Currently Amended):  A computer-readable medium storing a plurality of instructions that, when executed by one or more processors of a computing device, cause the one or more processors to perform operations comprising:
in response to detection of motion by an Internet Protocol camera connected to a network, receiving, by the computing device, one or more frames of a video stream and accompanying metadata from the Internet Protocol camera;
reviewing, by the computing device, each frame of the one or more frames of the video stream for a triggering item comprising at least one of a person, a vehicle, or an animal;
in accordance with detection of the triggering item in at least one frame of the one or more frames of the video stream:
encrypting, by the computing device, the one or more frames of the video stream and the accompanying metadata;
transmitting, to a network storage device over a connection, the one or more frames of the video stream and the accompanying metadata, the network computing device configured to store the encrypted one or more frames of the video stream and the encrypted accompanying metadata in a storage container;
encrypting, by the computing device, one or more subsequent frames of the video stream and subsequent metadata; and
transmitting, to the network storage device over the connection, the encrypted one or more subsequent frames of the video stream and the encrypted subsequent metadata, the network storage device configured to append the one or more encrypted subsequent frames of the video stream onto the one or more frames of the video stream and to store the encrypted subsequent metadata in the storage container to enable the video stream and subsequent frames of the video stream to be played as a single video file; and
in accordance with detection of an absence of the triggering item in at least one subsequent frame of the one or more subsequent frames of the video stream:
terminating the connection between the computing device and the network storage device.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571)272-4979.  The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668